RESOLUCIÓN
Luego de examinar la petición de reinstalación como abogado y notario presentada el pasado 19 de agosto de 1993 por Karimi Miranda Labrador, se accede a lo solici-tado y se autoriza su reinstalación al ejercicio de la profe-sión de abogado y notario a partir de 19 de agosto de 1993, previo el cumplimiento de los trámites necesarios para ello.

Esta resolución se publicará.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General